DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (compositions) and the dipeptide Asp-Phe-OMe (aspartame) without traverse in the reply filed on 11 Jan, 2021.

Claims Status
Claims 1, 24, 26, and 30-47 are pending.
Claims 1, 26, 34-37, and 39 have been amended.
Claims 46 and 47 are new.
Claims 38-44 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to issues with dependency is hereby withdrawn due to amendment.

The rejection of claims 28 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what is meant by “modified’ is hereby withdrawn due to amendment.

The rejection of claims 34-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the scope due to the term “about” is hereby withdrawn due to amendment.

The rejection of claims 25-28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 1, 24, 26, 30-36, and 45-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohammed et al (Drug Deliv. (Jan 2016) 23(1) p297-306) with evidentiary support from the PubChem pages for risperidone and aspartame, and Rastogi et al (Pharm. Res. (2001) 18(3) p267-273).

Mohammed et al discuss effervescent tablet formulations of risperidone (title).  These were formulated with a number of excipients, including aspartame (abstract).  The drug was present as an amorphous material entrapped within the carrier matrix (abstract).  All formulations were made using a rotovap, lyophilization, or kneading-oven techniques (p298, 1st column, 2nd paragraph), all of which are solvent removal techniques.  While some of the formulations had a crystalline component (fig 4, p303, 2nd column, top of page), they do not appear to correspond to either risperidone or aspartame (compare fig 4 of Mohammed et al with fig 1 (p268, 2nd column, top of page) of Rastogi et al).  Risperidone is an antipsychotic drug (abstract).  Each tablet contained 2 mg drug and 1% aspartame, with a total tablet weight of 1500 mg (15 mg aspartame).  As evidenced by the PubChem pages for risperidone and aspartame, these chemicals have molecular weights of 410.5 g/mole and 294.3 g/mole, respectively, so 2 mg risperidone:15 mg aspartame is a molar ratio of 1:10.47.  
This reference is rather vague on the details of how the tablets were made, and it is not clear if the aspartame was added with the drug/carrier matrix, or afterwards.  If it was added with the drug/carrier matrix, the reference is anticipatory.  If it was added afterwards, the reference renders the claims obvious, as differences in the order of adding ingredients/method steps is not a patentable distinction, absent secondary considerations (MPEP 2144.04(IV)(C)).
The reference teaches an amorphous mix of risperidone and aspartame; a mix on the molecular level is either anticipated or obvious, as discussed above.  Thus, the reference anticipates or renders obvious claims 1, 26, 30-33, and 45.
Risperidone is an anti-psychotic, either anticipating or rendering obvious claim 24.
The ratio of risperidone to aspartame is 1:10.47, either anticipating or rendering obvious claims 34-36.
As evidenced by the PubChem page for aspartame, this is an ester, either anticipating or rendering obvious claims 46 and 47.
response to applicant’s arguments
	Applicants argue that the reference does not describe the newly added limitation of a mixture at a molecular level.
Applicant's arguments filed 16 Aug, 2021 have been fully considered but they are not persuasive.

The rejection has been amended to clearly show how this limitation is either anticipated or obvious due to this reference.

Claim Rejections - 35 USC § 103
	The legal basis for this rejection was given above, and will not be repeated here.

Claims 1, 24, 26, 30-37, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al (Drug Deliv. (Jan 2016) 23(1) p297-306).
The teachings of Mohammed et al were given above, and will not be repeated here.  Please note that this reference either anticipates or renders obvious claims 1, 24, 26, 30-36, and 45.
The difference between this reference and the remaining claim is that the ratio of drug to peptide is outside of the claimed range.
However, the courts have ruled that differences in concentration are not sufficient to lend patentability to subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claim 37.
response to applicant’s arguments
	Applicants argue that the reference does not describe the newly added limitation of a mixture at a molecular level.  Please note that this is the same argument used with respect to the previous rejection, which was answered there.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 24, 26, 30, 31, 34-37, 45, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35, and 44 of copending Application No. 16/469,593 (US 20190307886) (reference application) with evidentiary support from Bergfeld et al (Cosmetic ingredient review (2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims either anticipate or render obvious the instant claims.  1, 24, 26, and 30-47
Competing claim 1 describes a co-amorphous drug form with a protein, mixed at the molecular level, where the protein is selected from a Markush group that includes soy protein hydrolysate, egg white protein hydrolysate, and rice protein hydrolysate.  Depending on the degree of hydrolysis, these will have a certain .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants argue that they have amended the claims to overcome this rejection.
Applicant's arguments filed 16 Aug, 2021 have been fully considered but they are not persuasive.

	The same amendments appear to have been made to the competing claims, so without an explanation as to how the amendments render the claims distinct, this argument is not persuasive.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 46 requires that one or both amino acids has been modified.  It is not clear what is meant by the term “modified,” a term that applicants have not defined.  To form a dipeptide, two amino acids must be reacted together to form an amide bond; this is a modification.  In addition, the amide of claim 47 is not normally considered a modification in peptide chemistry.  It is thus unclear as to the scope of these claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRED H REYNOLDS/Primary Examiner, Art Unit 1658